Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harris Pitlick on 28 July 2022.
The application has been amended as follows: 

1.	(currently amended) A solid electrolyte,
		wherein a part of an element contained in a mobile ion-containing material is substituted, and an occupied impurity level that is occupied by electrons or an unoccupied impurity level that is not occupied by electrons is provided between a valence band and a conduction band of the mobile ion-containing material, and
		a smaller energy difference out of an energy difference between a highest level of energy in the occupied impurity level and a LUMO level and an energy difference between a lowest level of energy in the unoccupied impurity level and a HOMO level is greater than 0.3 eV,
	wherein the mobile ion-containing material is a zirconium phosphate-based solid electrolyte, and
	a part of zirconium in the solid electrolyte is substituted with at least one selected from the group consisting of Mn, Te, and W, or a part of a phosphorous in the solid electrolyte is substituted with at least one selected from the group consisting of Cr, Mn, Fe, W, Se, Sb, and Te,
	wherein the solid electrolyte does not contain Ti.

	2.	(previously presented) The solid electrolyte according to claim 1, wherein the smaller energy difference out of the energy difference between the highest level of energy in the occupied impurity level and the LUMO level and the energy difference between the lowest level of energy in the unoccupied impurity level and the HOMO level is equal to or greater than 0.7 eV.

	3. 	(cancelled)

	4.	(currently amended) The solid electrolyte according to claim 1,
		wherein the solid electrolyte is represented as a formula LixM1yZr2-yM2zP3-zO12,
		M1 is at least one selected from the group consisting of Mn, Te, and W,
		M2 is at least one selected from the group consisting of Cr, Mn, Fe, W, Se, Sb, and Te, and
		when it is assumed that amounts of Mn, Te, and W in M1 are yMn, Te, and yW, respectively, in this order and that amounts of Cr, Mn, Fe, W, Se, Sb, and Te in M2 are zCr, zMn, zFe, zW, zSe, zSb, and zTe, respectively in this order, 1 W – 2yTe – zCr + 2zMn – 2zFe – zW – zSe – zTe [Symbol font/0xA3] x [Symbol font/0xA3] 1 + 2yMn W + 2yTe + zCr + 3zMn + 3zFe + 5zW + 2zSe + zSb + zTe, and 0 [Symbol font/0xA3] y < 1, and 0 [Symbol font/0xA3] z < 1.5 are satisfied (except for y = z = 0).

	5.	(previously presented) An all-solid secondary battery comprising:
		the solid electrolyte according to claim 1.

	6.	(previously presented) The all-solid secondary battery according to claim 5, wherein a relative density of a pair of electrode layers and a solid electrolyte layer that has the solid electrolyte provided between the pair of electrode layers is equal to or greater than 80%.

	7.	(previously presented) The solid electrolyte according to claim 1,
wherein a part of a phosphorous in the solid electrolyte is substituted with at least one selected from the group consisting of Cr, Mn, Fe, W, Se, Sb, and Te.

	8.	(cancelled)
	9.	(cancelled)
	10.	(cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner’s amendment above in combination with applicant’s arguments are persuasive to overcome the prior art as a whole.  Specifically, the closest prior art (including applicant’s own work) does not disclose or render obvious the particular zirconium or phosphorous substitution (and resultant claimed properties) in a mobile ion-containing zirconium phosphate-based solid electrolyte which does not contain titanium as required by the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723